   USDC IN/ND case 2:19-cv-00251-JD document 17 filed 08/13/20 page 1 of 13


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

  DIANNA DOBOS                                   )
                                                 )
          Plaintiff,                             )
                                                 )
          v.                                     )            Case No. 2:19-cv-251-JD
                                                 )
  ANDREW SAUL,                                   )
  Commissioner of Social Security                )
                                                 )
          Defendant.                             )



                                    OPINION AND ORDER

       Diana Dobos applied for social security disability insurance benefits and supplemental

security income, alleging that she is unable to work because she is disabled. An ALJ found Ms.

Dobos not disabled. Ms. Dobos filed a complaint asking the Court to reverse the finding and

remand for further proceedings based on several alleged errors with the ALJ’s decision. The

matter is fully briefed and ripe for decision. [DE 14, 15, 16]. For the reasons stated below, the

Court remands this matter to the Commissioner for further proceedings.

                                 I. FACTUAL BACKGROUND

       Ms. Dobos filed for disability insurance benefits on June 3, 2016, alleging disability

beginning December 16, 2014. Prior to the onset of her disability, Ms. Dobos worked as a real

estate agent, mortgage loan originator, credit counselor, and construction manager. (R. 71–72).

Ms. Dobos alleged disability because of reflex sympathetic dystrophy (“RSD”), emphysema,

back bulging disc and protrusion stenosis pinch nerves, arthritis, hernia, ligamentum flavum and

facet hypertrophy, degenerative disc disease spondylosis, tremors, migraines, and esophageal

ring dilation in throat Gerd hiatal hernia. (R. 81–82). Ms. Dobos developed RSD from chronic

                                                 1
   USDC IN/ND case 2:19-cv-00251-JD document 17 filed 08/13/20 page 2 of 13


temporomandibular joint pain. (R. 645). In July 2015, a pain management physician, Dr.

Madison, observed that Ms. Dobos required pain medication in order to perform activities of

daily living. (R. 540). Her RSD pain increased in January 2016 and later that year developed

mid-back spasms that triggered severe headaches. (R. 531, 527). In January 2017, Ms. Dobos

began seeing pain management specialist Dr. Behzad Aalaei and his examination demonstrated

positive Fortin finger test (an indication of sacroiliac pain), positive Gillet’s test (to determine

restrictions of movement in the sacroiliac joint), and positive pelvic rock test (to determine pain

and/or mobility in the sacroiliac joint). (R. 927). To diagnose the cause of the headaches, Ms.

Dobos underwent an MRI of the brain in February 2017 that reflected nonspecific focus of high

T2/FLAIR signal lesion in the periventricular white matter. (R. 690–91). By April 2017, Ms.

Dobos developed nearly constant stinging and burning in the back of the head that was

aggravated by activity. (R. 785). In November 2017, Ms. Dobos sought treatment for lower

extremity pain, swelling, cramping, and restlessness. (R. 797). Treating physician Dr. Nadira

Ahmed, M.D., submitted an assessment of Ms. Dobos’ functional capacity, noting several

exertional and manipulative limitations. (R. 947–50). Dr. Aalaei concluded that Ms. Dobos was

permanently disabled and unable to participate in any activity. (R. 959).

       At the hearing in front of the ALJ, Ms. Dobos and a vocational expert (“VE”) testified.

Ms. Dobos testified to her symptoms stating that she suffered severe hand cramping that caused

her to drop items (R. 55) and that she experienced shaking in the legs that sometimes caused her

to fall (R. 59). With respect to daily living, she testified that she suffered cramps when sweeping

or dusting (R. 54); she took breaks every 15-to-20 minutes while cleaning her home (Id.);

vacuuming and bending exacerbated her pain (R. 57); she only drove once or twice a week (R.

65); and she suffered back pain after shopping for light grocery items (R. 66). The VE testified



                                                   2
   USDC IN/ND case 2:19-cv-00251-JD document 17 filed 08/13/20 page 3 of 13


that a hypothetical individual with Ms. Dobos’ RFC could perform Ms. Dobos’ past relevant

work as a real estate agent, credit counselor, construction manager, and mortgage loan originator.

(R. 72).

       After the hearing, the ALJ issued an unfavorable decision on August 22, 2018. In that

decision, the ALJ found that Ms. Dobos has the following severe impairments: spinal disorder;

emphysema/chronic obstructive pulmonary disease (“COPD”); and RSD or complex regional

pain syndrome (“CRPS”). (R. 17). The ALJ found that Ms. Dobos has the following residual

functional capacity:

       [T]he claimant has the residual functional capacity to perform light work as defined
       in 20 CFR 404.1567(b) except the claimant can frequently climb ramps and stairs,
       as well as frequently balance, stoop, kneel, and crouch; she can also frequently
       work in extreme heat, extreme cold, humidity and wetness; she can occasionally
       crawl, and occasionally work in dust, odors, fumes, and pulmonary irritants, but
       she can never climb ladders, ropes, or scaffolds, and she is never able to work at
       unprotected heights.

(R. 19). The ALJ ultimately found that Ms. Dobos was not disabled at step four because she is

capable of performing her past relevant work as a mortgage loan originator. The Appeals

Council declined review, and Ms. Dobos filed this action seeking judicial review of the

Commissioner’s decision.

                                 II. STANDARD OF REVIEW

       Because the Appeals Council denied review of the ALJ’s decision, the Court evaluates

the ALJ’s decision as the final word of the Commissioner of Social Security. Schomas, 732 F.3d

at 707. This Court will affirm the Commissioner’s findings of fact and denial of disability

benefits if they are supported by substantial evidence. Craft v. Astrue, 539 F.3d 668, 673 (7th

Cir. 2008). Substantial evidence consists of “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971).



                                                 3
   USDC IN/ND case 2:19-cv-00251-JD document 17 filed 08/13/20 page 4 of 13


This evidence must be “more than a scintilla but may be less than a preponderance.” Skinner v.

Astrue, 478 F.3d 836, 841 (7th Cir. 2007). Thus, even if “reasonable minds could differ” about

the disability status of the claimant, the Court must affirm the Commissioner’s decision so long

as it is adequately supported. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).

       It is the ALJ’s duty to weigh the evidence, resolve material conflicts, make independent

findings of fact, and dispose of the case accordingly. Perales, 402 U.S. at 399–400. In this

substantial-evidence determination, the Court considers the entire administrative record but does

not reweigh evidence, resolve conflicts, decide questions of credibility, or substitute the Court’s

own judgment for that of the Commissioner. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539

(7th Cir. 2003). Nevertheless, the Court conducts a “critical review of the evidence” before

affirming the Commissioner’s decision. Id. An ALJ must evaluate both the evidence favoring the

claimant as well as the evidence favoring the claim’s rejection and may not ignore an entire line

of evidence that is contrary to his or her findings. Zurawski v. Halter, 245 F.3d 881, 887 (7th Cir.

2001). Consequently, an ALJ’s decision cannot stand if it lacks evidentiary support or an

adequate discussion of the issues. Lopez, 336 F.3d at 539. While the ALJ is not required to

address every piece of evidence or testimony presented, the ALJ must provide a “logical bridge”

between the evidence and the conclusions. Terry v. Astrue, 580 F.3d 471, 475 (7th Cir. 2009).

                              III. STANDARD FOR DISABILITY

       Disability benefits are available only to those individuals who can establish disability

under the terms of the Social Security Act. Estok v. Apfel, 152 F.3d 636, 638 (7th Cir. 1998).

Specifically, the claimant must be unable “to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than 12



                                                 4
   USDC IN/ND case 2:19-cv-00251-JD document 17 filed 08/13/20 page 5 of 13


months.” 42 U.S.C. § 423(d)(1)(A). The Social Security regulations create a five-step sequential

evaluation process to be used in determining whether the claimant has established a disability. 20

C.F.R. § 404.1520(a)(4)(i)–(v). The steps are to be used in the following order:

       1.      Whether the claimant is currently engaged in substantial gainful activity;

       2.      Whether the claimant has a medically severe impairment;

       3.      Whether the claimant’s impairment meets or equals one listed in the regulations;

       4.      Whether the claimant can still perform relevant past work; and

       5.      Whether the claimant can perform other work in the community.

Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001).

       At step three, if the ALJ determines that the claimant’s impairment or combination of

impairments meets or equals an impairment listed in the regulations, disability is acknowledged

by the Commissioner. 20 C.F.R. § 404.1520(a)(4)(iii). However, if a listing is not met or

equaled, then in between steps three and four, the ALJ must then assess the claimant’s residual

functional capacity (“RFC”), which is defined as the most a person can do despite any physical

and mental limitations that may affect what can be done in a work setting. 20 C.F.R. § 404.1545.

The ALJ then uses the RFC to determine whether the claimant can perform his or her past work

under step four and whether the claimant can perform other work in society at step five. 20

C.F.R. § 404.1520(e). The claimant has the initial burden of proof in steps one through four,

while the burden shifts to the Commissioner in step five to show that there are a significant

number of jobs in the national economy that the claimant is capable of performing. Young v.

Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004).

                                       IV. DISCUSSION




                                                 5
   USDC IN/ND case 2:19-cv-00251-JD document 17 filed 08/13/20 page 6 of 13


       Ms. Dobos has offered three arguments in support of remand. She argues that 1) the ALJ

erred in weighing medical opinion evidence; 2) the ALJ erred in assessing her RFC; and 3) the

ALJ erred in assessing her subjective allegations that addressed the intensity, persistence, and

limiting effects of her pain and symptoms. The Court only addresses the first argument, as the

Court agrees that the ALJ erred in weighing medical evidence, therefore requiring remand. The

Court need not address the remaining arguments, which can be addressed by the parties on

remand.

       Ms. Dobos argues that the ALJ erred in affording the weight to the medical opinion of

her treating physician Dr. Nadira Ahmed, M.D. Dr. Ahmed began treating Ms. Dobos in January

2013 through March 2018. (R. 409, 782). In her opinion, Dr. Ahmed opined that due to the

diagnosis of CRPS/RSD, Ms. Dobos could sit for 45 minutes at one time and could stand for ten

minutes at one time; could sit for a total of less than two hours in an eight-hour day and could

stand and walk for a total of less than two hours in an eight-hour day; could walk half a block

without rest or severe pain; required an option that permitted her to alternate between sitting,

standing, and walking at will; needed to walk for ten minutes every 45 minutes; required breaks

of 20 minutes every hour per eight-hour shift; needed to elevate the legs to waist level for 50

percent of the workday; could occasionally lift less than ten pounds, rarely lift ten pounds, and

never lift 20 pounds or more; could occasionally twist, stoop, crouch, and squat; could grasp,

twist, and turn objects and perform fine manipulations 20 percent of the workday; could reach

forward and overhead 30 percent of the workday with the right upper extremity and 35 percent of

the workday with the left upper extremity; would be off-task greater than 25 percent of the

workday; was incapable of performing even low-stress work; would experience good and bad

days; and would be absent from work more than four days each month. Dr. Ahmed also noted



                                                 6
    USDC IN/ND case 2:19-cv-00251-JD document 17 filed 08/13/20 page 7 of 13


that Ms. Dobos has other limitations such as blurred vision, weather or temperature changes

cause her flare ups, unable to tolerate fumes and gas due to emphysema restrictions, social

anxiety, and stress. (R. 947–50).

        The opinion of a treating physician on the nature and severity of an impairment is given

controlling weight if it “is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the] case

record.” 20 C.F.R. § 404.1527(c)(2); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). 1 “An

ALJ must offer good reasons for discounting the opinion of a treating physician.” Israel v.

Colvin, 840 F.3d 432, 437 (7th Cir. 2016) (citing Moore v. Colvin, 743 F.3d 1118, 1127 (7th Cir.

2014)). If the ALJ does not give the treating physician’s opinion controlling weight, the ALJ

should explicitly consider the factors set forth in 20 C.F.R. § 404.1527(c)(1)-(6) to determine the

proper weight to give the opinion. See Yurt v. Colvin, 758 F.3d 850, 860 (7th Cir. 2014). These

factors are: the examining relationship; the treatment relationship; the length of the treatment

relationship; the frequency of examination; the degree to which the source presents relevant

evidence to support the opinion; the consistency of the source’s opinion with the other evidence;

whether the source specializes in an area related to the individual’s impairment; and any other

factors tending to support or refute the opinion. 20 C.F.R. § 404.1527(c). An ALJ’s failure to

weigh medical opinion evidence pursuant to these factors mandates remand. Gerstner, 879 F.3d

at 263. If the ALJ discounts the treating physician’s opinion after considering these factors, the

Court must give deference to the ALJ’s decision so long as he “minimally articulate[d] his

reasons.” Elder, 529 F.3d at 416 (internal quotations omitted).




1
 The Commissioner has since rescinded the treating physician rule, so it applies only to claims filed before March
27, 2017. Gerstner v. Berryhill, 879 F.3d 257, 261 (7th Cir. 2018). Ms. Dobos filed her disability claim in 2016.

                                                         7
   USDC IN/ND case 2:19-cv-00251-JD document 17 filed 08/13/20 page 8 of 13


       The ALJ found Dr. Ahmed’s medical opinion merited partial weight. (R. 22). Because he

did not give this treating physician’s medical opinion controlling weight, the ALJ should have

explicitly considered the factors detailed above, however, he failed to do this analysis. Here, in

assigning partial weight, the ALJ determined Dr. Ahmed’s proposed limitations were “extreme”

and “inconsistent with the record, as there is little to no objective findings to support the extent

of exertional and manipulative limitation[s] opined.” Id. The ALJ also found that because the

record lacked electrodiagnostic testing to support these limitations, Dr. Ahmed’s opinions are

“no more than the parrotings of [Ms. Dobos’] subjective complaints.” Id. However, this is not a

sufficient explanation to support the partial weight assigned to a treating physician. Although the

ALJ noted that Dr. Ahmed is Ms. Dobos’ treating physician, he does not explain if or how her

role as a treating physician factored into the weight he gave her opinion. The ALJ failed to

consider that Dr. Ahmed physically examined Ms. Dobos. (R. 786). Dr. Ahmed treated Ms.

Dobos on 10 occasions between the alleged disability onset date and when she drafted her

opinion. (R. 376, 379, 382, 388, 592 782, 783, 784, 785, 786). The ALJ did not discuss the

treating or examining relationship, which was five years long. (R. 409, 782). Without discussing

these factors, the Court cannot determine how the ALJ considered the nature of the treatment

relationship. As Ms. Dobos’ treating physician for five years, who has seen Ms. Dobos on a

frequent basis, Dr. Ahmed presumably possessed sufficient knowledge of Ms. Dobos’

impairments to obtain a longitudinal picture of how those impairments affected Ms. Dobos’

ability to perform work tasks, warranting greater weight. 20 C.F.R. § 404.1527(c)(2)(i). Failing

to sufficiently explain why this was not the case here requires remand.

       Not only did the ALJ fail to discuss the required analysis regarding Dr. Ahmed’s opinion,

but the brief rationale the ALJ did provide in his decision is not supported by substantial



                                                  8
   USDC IN/ND case 2:19-cv-00251-JD document 17 filed 08/13/20 page 9 of 13


evidence. While the Court recognizes that the ALJ need not discuss every piece of evidence in

the record when rendering his decision, the ALJ must not “cherry-pick” evidence supporting a

finding of non-disability while ignoring evidence that points to the contrary. See Denton v.

Astrue, 596 F.3d 419, 425 (7th Cir. 2010). The ALJ stated there is little to no objective findings

to support Dr. Ahmed’s opinion and it constituted little more than a recitation of Ms. Dobos’

subjective allegations. However, the ALJ did not discuss any of the specific findings that Dr.

Ahmed noted in her opinion or treatment reports. Nor did the ALJ identify any specific evidence

that contradicted Dr. Ahmed’s opinion or suggest that Ms. Dobos retained greater physical

capabilities than what Dr. Ahmed assessed. Dr. Ahmed opined that Ms. Dobos’ symptoms and

signs included increased sensitivity to touch, joint stiffness, restricted mobility, muscle spasm,

impaired appetite, pain that spread to extremities, abnormal temperature sensations, muscle pain

and atrophy, impaired sleep, and chronic fatigue. (R. 947). Dr. Ahmed also noted that Ms.

Dobos’ suffered from RSD and that this impairment produced documented signs of swelling;

abnormal sweating; osteoporosis, abnormal hair growth; and changes in skin color, texture, or

temperature. Id.

       The ALJ also failed to discuss if or how he considered that Dr. Ahmed reviewed the MRI

of the lumbar spine that demonstrated facet arthrosis at L2-L3; disc bulge, facet arthrosis, and

hypertrophy at L3-L4; diffuse disc bulge, prominent ligamentum flavum, and lateral recess

stenosis at L4-L5; and diffuse disc bulge, facet arthrosis, asymmetrical bulge or protrusion

within the left neural foramina that produced impingement on the left L5 nerve root, lateral and

foramina stenosis, and arthritic changes and bone edema at L5-S1. (R. 556). Additionally, Dr.

Ahmed was aware of the December 2017 examination that revealed pain with range of motion of

the cervical spine; increased temperature, decreased active range of motion, allodynia, decreased



                                                 9
  USDC IN/ND case 2:19-cv-00251-JD document 17 filed 08/13/20 page 10 of 13


grip strength, and skin and sudomotor changes in the right upper extremity; pain with range of

motion of the lumbar spine; positive straight leg raise test but the ALJ does not cite to this

evidence. (R. 808). Even though Ms. Dobos underwent right saphenous vein thermal ablation,

objective medical imaging confirmed that Ms. Dobos suffered moderate-to-severe reflux in the

vein calf tributaries that reasonably produced pain when Ms. Dobos stood or attempted to

perform chores. (R. 812). The consultative examiner Dr. Rao noted that Ms. Dobos

demonstrated diminished lumbar range of motion; spinous and paraspinous tenderness; antalgic

gait; and ability to stoop and squat, get on and off of the examination table, and arise from a

seated position with difficulty. (R. 597–98). However, the ALJ did not discuss how these

findings were contradictory to Dr. Ahmed’s opinion. The ALJ erred in failing to explain why he

considered Dr. Ahmed’s opinion inconsistent with other evidence of record and further ignored

an entire line of evidence supporting Dr. Ahmed’s opinion that is contrary to his conclusion. See

Zurawski, 245 F.3d at 887. Lastly, while the ALJ cited a lack of electrodiagnostic testing as fatal

to Dr. Ahmed’s medical opinion, the ALJ cited no medical opinion or medical authority for the

proposition that, for a qualified physician to assess a claimant’s manipulative limitations, she

needed to perform electrodiagnostic testing. In doing so, the ALJ impermissibly “played doctor”

and reached his own independent medical conclusion. Myles v. Astrue, 582 F.3d 672, 677 (7th

Cir. 2009).

       Ms. Dobos also argues that the ALJ erred in affording the weight to the medical opinion

of another treating physician, Dr. Behzad Aalaei, M.D. Dr. Aalaei began treating Ms. Dobos in

January 2017 for pain management (R. 927–28) and continued to treat her through April 2018

(R. 818). Dr. Aalaei ultimately concluded that Ms. Dobos is “permanently disabled, unable to

participate in any gainful activity.” (R. 22). The ALJ assigned Dr. Aalaei’s medical opinion little



                                                 10
  USDC IN/ND case 2:19-cv-00251-JD document 17 filed 08/13/20 page 11 of 13


to no weight because the opinion was “conclusory in nature and without specific limitations.” Id.

The ALJ did not explain why Dr. Aalaei’s role as an examining and treating physician did not

establish that his opinion merited the presumed greater evidentiary weight.

       As he did with Dr. Ahmed’s opinion, the ALJ failed to engage in the required analysis

mandated by 20 C.F.R. § 404.1527(c). The ALJ did not even acknowledge that Dr. Aalaei was

Ms. Dobos’ treating physician and therefore the Court cannot be sure that his opinion was

considered as such. The ALJ did not discuss the length or nature of the treatment relationship or

the frequency of which Dr. Aalaei treated Ms. Dobos. The ALJ also failed to acknowledge that

Dr. Aalaei examined Ms. Dobos. Prior to submitting his opinion, Dr. Aalaei treated or examined

Ms. Dobos on 14 occasions. (R. 818, 824, 832, 839, 849, 854, 865, 879, 887, 891, 901, 908, 914,

927–28). The ALJ did not discuss any of Dr. Aalaei’s examination reports or his findings that

support his medical opinion. Dr. Aalaei’s examination reports note that Ms. Dobos has left lower

extremity weakness, positive Fortin finger test, Gillet’s test, (R. 927), sensory loss (R. 818, 849,

865, 879, 891, 901, 914), and positive straight leg raise test. (R. 832). The ALJ did not explain

whether or not he considered Dr. Aalaei’s medical opinion consistent with other evidence in the

record. Particularly, the ALJ did not discuss the consistency between Dr. Aalaei and Dr.

Ahmed’s opinions that Ms. Dobos is not physically capable to perform full-time work.

       The ALJ also failed to discuss if or how he considered Dr. Aalaei’s specialization. Dr.

Aalaei is a board certified in both anesthesiology and pain management. (R. 928). A specialist

physician’s medical opinion merits greater weight than that of a non-specialist physician’s

opinion. 20 C.F.R. § 404.1527(c)(5). The Commissioner does not dispute that Dr. Aalaei was a

specialist in treating Ms. Dobos’ impairments. By failing to acknowledge that Dr. Aalaei was a

specialist, the ALJ committed reversible error because he rejected the medical opinion of a



                                                 11
  USDC IN/ND case 2:19-cv-00251-JD document 17 filed 08/13/20 page 12 of 13


physician who specializes in treating Ms. Dobos’ impairments. Eakin v. Astrue, 432 F. App’x

607, 612 (7th Cir. 2011).

       Lastly, the ALJ also discounted Dr. Aalaei’s opinion because the final determination

concerning the conclusion of whether an individual is disabled is reserved to the Commissioner.

Id. The Court recognizes that this is a legal determination made by the ALJ, not a medical

determination. However, while a physician’s opinion that a claimant is disabled or unable to

work merits no special significance, a claimant’s disability will ultimately depend on her

physical ability to perform work tasks and medical opinion evidence that addresses this subject

may not be ignored. 20 C.F.R. § 404.1527(d)(3); Garcia v. Colvin, 741 F.3d 758, 760 (7th Cir.

2013). Here, the ALJ did not provide sound reasoning in rejecting Dr. Aalaei’s medical opinion.

The ALJ failed to explain whether Dr. Aalaei’s opinion that Ms. Dobos is disabled was

supported by his treatment reports or other evidence in the record. The ALJ ignored both the

record evidence that supports Dr. Aalaei’s medical opinion, Dr. Aalaei’s specialty, and the

treating relationship between him and Ms. Dobos.

       The Commissioner argues that the ALJ was not required to explicitly mention every

factor in 20 C.F.R. § 404.1527(c). [DE 15 at 7]. However, the Seventh Circuit holds that “the

ALJ [is] required to explicitly consider the details of the treatment relationship and explain the

weight he [gave] the opinion.” See Meuser v. Colvin, 838 F.3d 905, 912 (7th Cir. 2016). Here,

the ALJ did not do this. These considerations may lead to a different conclusion than the one

reached by the ALJ when assigning Dr. Ahmed’s opinion with partial weight and Dr. Aalaei’s

opinion with little to no weight. As explained above, to the extent the ALJ addressed one factor

concerning whether an opinion was consistent with the evidence, it was not supported by

substantial evidence. The ALJ’s consideration and explanation of the weight given to both Dr.



                                                 12
  USDC IN/ND case 2:19-cv-00251-JD document 17 filed 08/13/20 page 13 of 13


Ahmed and Dr. Aalaei’s opinions is inadequate. Accordingly, remand is required for the ALJ to

properly weigh both Dr. Ahmed and Dr. Aalaei’s opinions in the context of the record.

                                     V. CONCLUSION

       For those reasons, the Court REVERSES the Commissioner’s decision and REMANDS

for additional proceedings consistent with this opinion. The Clerk is DIRECTED to prepare a

judgment for the Court’s approval.

       SO ORDERED.

       ENTERED: August 13, 2020
                                                   /s/ JON E. DEGUILIO
                                            Chief Judge
                                            United States District Court




                                              13
